DETAILED ACTION
This action is in response to the amendments and remarks received 01/29/2021 in which claims 3-4, 7, 10, 13-16 and 19 have been canceled and claim 21 has been newly added; thus claims 1-2, 5-6, 8-9, 11-12, 17-18 and 20-21 are pending and ready for examination.
Response to Amendments and Arguments
New claim 21, which is a combination of previous claim 1 and withdrawn claim 17 incorporated as a product-by-process limitation, prompted reconsideration of the Restriction Requirement (mailed 06/14/2017) and as a result the Restriction Requirement is now withdrawn. As such previously withdrawn claims 17, 18 and 20 are examined below, as well as new claim 21 and previously examined claims 1-2, 5-6, 8-9, 11-12 and 20.
Applicant's arguments filed 01/29/2021 have been fully considered and they are persuasive in part.
Applicants’ arguments towards Wang are persuasive and Wang is no longer cited. The Examiner repeats the argument with regard to Ohara: In response to Applicants’ argument that it would not have been obvious to optimize the internal pressure breaking strength of the ceramic body; the Examiner disagrees. Applicants argue that because Ohara discusses an “isostatic breakdown strength” which is not the specific “internal pressure breaking strength” as claimed as it is measured in a different way, that to optimize the internal pressure breaking strength would not have been obvious.  However, as in the rejection, given the teachings of Teranishi that mechanical strength of the body is an important consideration and that Ohara teaches more directly that high breaking strength is desired from such ceramic membranes (albeit differently measured breaking strength), it would have been obvious to optimize and adjust the mechanical strength and breaking strength of the body.  While Applicants’ have shown the strengths are 
Applicants' have claimed a property that is not a usual property disclosed or measured in the art i.e. "internal pressure breaking strength", merely discovering or measuring a new property of an old material/structure is not novel; see MPEP 2112.  Because this property is not usually measured in the art, it is not clear if the range claimed and/or the results disclosed by Applicants' are typical and inherent for the structures disclosed in the art. Applicant's examples test a narrow set of embodiments, notably only one aggregate is tested (Alumina), three bonding materials, (Titania, Alumina, Glass) and only one thickness (250 µm). And thus the Examples are not seen to evidence the mechanical properties of Teranishi, or Teranishi in view of Reinhardt, and Ohara. It is further noted that the independent claims do not limit the aggregate, the bonding material or the thickness to those as supported by the Examples and so the Examples are not seen to support an argument of Unexpected Results because they are not commiserate in scope with the instant claims.
With regard to Applicant’s argument that there is nothing to specifically reach how to adjust specifically the “internal pressure breaking strength”; the Examiner agrees. However Teranishi disclose the intermediate layer is included to increase strength [0113], and thus one of skill in the art would expect the size/thickness of said layer will effect the strength, and that the “ratio of the total aperture length of the discharge channels” is adjusted to increase strength [0022], pore size is adjusted to effect strength [0095]; one of skill in the art would also find it obvious that the size, shape and material of the base structure would also affect the overall 
With regard to the Arguments directed to the effects achieved by the firing range of 1150-1300, please see the 112(a) rejection below. All Examples which were fired under 1200 i.e. at 1150, had an internal pressure breaking strength of less than 8 MP, and so Applicant’s arguments are seen as unsupported by the data and thus moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a honeycomb shaped porous ceramic body having an internal pressure breaking strength of 8 MPa or more by adhering a slurry, which includes aggregate particles and an inorganic bonding material having a thermal expansion coefficient equal to or higher than that of the aggregate particles, to the substrate and then firing at 1200 to 1300°C, does not reasonably provide enablement for achieving said internal pressure breaking strength of 8 MPa or more by firing under 1200.  The specification does not enable any person skilled in the art to which it pertains, or with which it is make the invention commensurate in scope with these claims. Table 1 summarizes the Examples of the instant invention where all Examples which were fired under 1200 i.e. at 1150, had an internal pressure breaking strength of less than 8 MPa.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-9, 11-12, 17-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite the limitation “an internal pressure breaking strength”. However the definition of this term is unclear. Applicant’s in the most recent remarks stated that it is defined as “the pressure at which the separation layer (i.e., separation membrane) disposed as an outermost layer of the separation cells is broken (see present specification, paragraph [0054], for example)”; however no separation/membrane layer is claimed and the cited paragraph [0054] states more broadly “[t]he internal pressure breaking strength is a pressure applied to the insides of the separation cells 4a which breaks the ceramic separation membrane structure 1”. Further, the Comparative Examples using glass as the binder are listed as having high internal pressure breaking strengths, but have cracks present, so it is not clear if a crack being present is considered to “break” the ceramic separation membrane structure 1.
Claims 2, 5-6, 8-9, 11-12, 17-18 and 20 are rejected for depending from an indefinite claim.
Claim Interpretation
Claims 1 and 21 recite “slit cells” which are limited only to “in which the intermediate layer is not disposed”.  While the specification notes these slit cells help distinguish the claimed invention over the prior art (spec. [0011]), and are structured as “open ends of both the end faces 2a, 2b are plugged with a plugging 10 material to form plugging portions 8, and discharge through channels 7 are disposed so that the slit cells 4b communicate with an external space” [0032]; however these limitations are not read into the claims, the slit cells are claimed only to be broadly “slit”-shaped cells (as the honey channels are seen to be) in which the intermediate layer is not disposed.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6, 8-9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010/134514A1 (hereinafter “Teranishi”; citations are to US2012/0074061 which serves as the English translation of the WO document) in view of US4889630 (hereinafter “Reinhardt”), US2010/0242426 (hereinafter “Ohara”).
Regarding claims 1 and 2 Teranishi discloses a honeycomb shaped porous ceramic body (Fig. 1, [0003], [0018]) comprising: 
a honeycomb shaped (Fig. 1, [0003], [0018]) support (i.e. substrate) 35 which has partition walls made of a porous ceramic material provided with pores and in which there are formed a plurality of cells (4, 5) to become through channels of a fluid passing through the porous ceramic body by the partition walls ([0054], [0095]); 
separation cells 4 wherein an intermediate layer (layer 34, and/or layers 33 or 32) made of a porous ceramic material provided with pores is disposed at the surface of the substrate ([0095]) and wherein the intermediate layer has an average pore diameter which is smaller than the average pore diameter of the substrate ([0095], [0096], Fig. 1C) (wherein the average pore diameter of the substrate as disclosed in expected to represent that pores at the surface of the substrate) and; 
a separation layer 31 is disposed as an outermost layer of the separation cells (Fig. 1C, [0091], [0095]).

wherein the intermediate layer has a structure where aggregate particles are bonded to one another by an inorganic bonding material ([0113]),
and (to claim 2) wherein aggregates constituting the substrate and the intermediate layer are alumina ([0110], [0113]), and the inorganic bonding material which bonds the aggregates of the intermediate layer is titania ([0113]).

    PNG
    media_image1.png
    519
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    718
    media_image2.png
    Greyscale

Teranishi does not disclose specifically that (1) the inorganic bonding material has a thermal expansion coefficient equal to or higher than that of the aggregate particles or (2) wherein the honeycomb shaped porous ceramic body has an internal pressure breaking strength of 8 MPa or more. 
However, with regard to (1) thermal expansion coefficients of the aggregate particles and the inorganic bonding material, Teranishi discloses the same composition as that recited in claims 1 and 2.  Wherein the aggregates and the binder may be the same material, and would thus obviously have equal coefficients of thermal expansion. Further, since the composition is the same as the composition recited, and specifically that the aggregates constituting the intermediate layer are alumina the inorganic binding agent is titania as claimed and disclosed by applicants at specification P19/L18-P20/L21, it is asserted, absent evidence to the contrary, that one would reasonably expect that the ceramic body disclosed by Teranishi inherently has the Reinhardt discloses it is known to match closely the thermal expansion coefficients of aggregates and their binders in a ceramic body to ensure the body behaves uniformly under different conditions (Reinhardt C3/L53-68). 
Therefore, at the time of filing, it would have been obvious to select a binder in Teranishi which matched the thermal expansion coefficient of the aggregate particles of the body to ensure the body behaves uniformly under different conditions (Reinhardt C3/L53-68).
With regard to (2) an internal pressure breaking strength, Teranishi is silent to the specific mechanical properties of the ceramic body but discloses the general importance of mechanical strength and a few adjustable properties which influence the mechanical properties of said body including the ratio of aperture length of the discharge channels [0022], intermediate layer thickness [0095] and presence/amount of a binder [0013]. Further Ohara discloses a ceramic honeycomb structure used for a filter of catalyst carrier [0002] wherein it is disclosed that high mechanical strength (in the form of isotactic breakdown strength) is desired from the ceramic filters an so is resistance to thermal shock and produces bodies having up to 9.5 MPa isotactic breakdown strength ([0030]-[0031], [0051], [0075], [0082]-[0083]). While isostatic breakdown strength is the strength when an external fluid pressure is applied, not an internal fluid pressure as claimed , Ohara teaches regardless that the strength should be increased/optimized and this is seen to include the internal pressure breaking strength as well as/together with isotactic breakdown strength so that “it is possible to provide the ceramic 
And thus it is seen as obvious to optimize and adjust the mechanical strength of the body, which will inherently even if not targeted the internal pressure breaking strength, as needed or desired for a given application when balancing strength with other filtration performance goals; See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate mechanical strength/internal pressure breaking strength including those within the scope of the present claims, so as to produce desired end results.
Regarding claims 5-6 Teranishi in view of Reinhardt and Ohara discloses the honeycomb shaped porous ceramic body according to claims 1 and 2, and further wherein the inorganic binder is 5 to 20 parts by mass of the intermediate layer ([0113]) and as the only other component of the intermediate layer is disclosed to be the ceramic material it is thus expected that 5 to 15 percent by mass of the inorganic solid content of the intermediate layer is derived from the inorganic binder.
Regarding claims 8-9 Teranishi in view of Reinhardt and Ohara discloses the honeycomb shaped porous ceramic body according to claims 1-2, and further wherein on the intermediate layer 34, a top layer (layers 33, 32 or 31) made of a porous ceramic material having finer particles than the intermediate layer is disposed (Fig. 1C, [0091], [0095]).
claim 11-12 Teranishi in view of Reinhardt and Ohara discloses the honeycomb shaped porous ceramic body according to claim 8-9, and further wherein the top layer (layers 33 or 32) are disclosed to include alumina as a main component ([0113]). 

Claims 17-18 and 20-21 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teranishi in view of Reinhardt, Ohara and US 2009/0110873 A1 (hereinafter “Jiang”).
Regarding claim 17-18 and 20 Teranishi in view of Reinhardt and Ohara discloses the honeycomb shaped porous ceramic body according to claims 1, 2 and 5, and Teranishi discloses wherein the intermediate layer is formed by adhering a slurry, which includes aggregate particles and an inorganic bonding material, to the substrate and then firing at only an example firing range of 900-1050°C for the intermediate layer ([0113]), and is thus not seen to be limited to this range. However Jiang discloses a similar honeycomb shaped ceramic filter wherein an alumina intermediate layer is fired on a support wherein the firing is done at a temperature of from 900 to 1200°C under a controlled gas environment [0102]-[103].
Therefore, at the time of filing, it would have been obvious to modify the honeycomb ceramic body of Teranishi in view of Reinhardt and Ohara by forming the intermediate from alumina and firing the intermediate layer at a temperature of from 900 to 1200°C under a controlled gas environment [0102]-[103] because this invokes the simple substitution of known honeycomb ceramic intermediate layer sintering temperatures to obtain the predictable result of a successfully formed intermediate layer.
Regarding Claim 21 Teranishi discloses a honeycomb shaped porous ceramic body (Fig. 1, [0003], [0018]) comprising: 

separation cells 4 wherein an intermediate layer (layer 34, and/or layers 33 or 32) made of a porous ceramic material provided with pores is disposed at the surface of the substrate ([0095]) and wherein the intermediate layer has an average pore diameter which is smaller than the average pore diameter of the substrate ([0095], [0096], Fig. 1C) (wherein the average pore diameter of the substrate as disclosed in expected to represent that pores at the surface of the substrate) and; 
a separation layer 31 is disposed as an outermost layer of the separation cells (Fig. 1C, [0091], [0095]).
slit cells 5 in which the intermediate layer is not disposed (Fig. 1A-B, [0091]), 
wherein the intermediate layer is formed by adhering a slurry, which includes aggregate particles and an inorganic bonding material, to the substrate and then firing ([0113]),
and (to claim 2) wherein aggregates constituting the substrate and the intermediate layer are alumina ([0110], [0113]), and the inorganic bonding material which bonds the aggregates of the intermediate layer is titania ([0113]).
Teranishi does not disclose specifically that (1) the inorganic bonding material has a thermal expansion coefficient equal to or higher than that of the aggregate particles or (2) wherein the honeycomb shaped porous ceramic body has an internal pressure breaking strength of 8 MPa or more, or (3) wherein the intermediate layer is formed by firing at 1150 to 1300°C.
However, with regard to (1) thermal expansion coefficients of the aggregate particles and the inorganic bonding material, Teranishi discloses the same composition as that recited in claims 1 and 2.  Wherein the aggregates and the binder may be the same material, and would thus obviously have equal coefficients of thermal expansion. Further, since the composition is the same as the composition recited, and specifically that the aggregates constituting the intermediate layer are alumina the inorganic binding agent is titania as claimed and disclosed by applicants at specification P19/L18-P20/L21, it is asserted, absent evidence to the contrary, that one would reasonably expect that the ceramic body disclosed by Teranishi inherently has the same properties as the ceramic body recited in claims 1 and 2.  Specifically, it is asserted that the inorganic bonding material has a thermal expansion coefficient equal to or higher than that of the aggregate particles.  See MPEP 2112.01. With further regard to matching coefficients of thermal expansion, Reinhardt discloses it is known to match closely the thermal expansion coefficients of aggregates and their binders in a ceramic body to ensure the body behaves uniformly under different conditions (Reinhardt C3/L53-68). 
Therefore, at the time of filing, it would have been obvious to select a binder in Teranishi which matched the thermal expansion coefficient of the aggregate particles of the body to ensure the body behaves uniformly under different conditions (Reinhardt C3/L53-68).
With regard to (2) an internal pressure breaking strength, Teranishi is silent to the specific mechanical properties of the ceramic body but discloses the general importance of mechanical strength and a few adjustable properties which influence the mechanical properties of said body including the ratio of aperture length of the discharge channels [0022], intermediate layer thickness [0095] and presence/amount of a binder [0013]. Further Ohara discloses a ceramic honeycomb structure used for a filter of catalyst carrier [0002] wherein it is disclosed 
And thus it is seen as obvious to optimize and adjust the mechanical strength of the body, which will inherently even if not targeted the internal pressure breaking strength, as needed or desired for a given application when balancing strength with other filtration performance goals; See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate mechanical strength/internal pressure breaking strength including those within the scope of the present claims, so as to produce desired end results.
With regard to (3) the forming of the intermediate layer by firing at 1150-1300°C, Teranishi discloses only an example firing range of 900-1050°C for the intermediate layer, and is thus not seen to be limited to this range. However Jiang discloses a similar honeycomb shaped ceramic filter wherein an alumina intermediate layer is fired on a support wherein the firing is done at a temperature of from 900 to 1200°C under a controlled gas environment [0102]-[103].
Teranishi in view of Reinhardt and Ohara by forming the intermediate from alumina and firing the intermediate layer at a temperature of from 900 to 1200°C under a controlled gas environment [0102]-[103] because this invokes the simple substitution of known honeycomb ceramic intermediate layer sintering temperatures to obtain the predictable result of a successfully formed intermediate layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773